Rombatjer, P. J.
(concurring). — If this action is one at law, and the functions of the trial court are those of a jury, then no warrant exists for disturbing the finding and judgment. If, on the other hand, the proceeding is one in equity, as assumed in the opinion, then the result therein reached can be supported on tenable grounds. It is one which is in conformity with the manifest equities of the case. The record shows waivers of a trial by jury in the lower court, and the court and counsel seem to have assumed that the action was at law. It is probably for this reason that we had no aid from counsel in determining the nature of the action. The reasons why proceedings of this character should be treated as proceedings in equity are well stated in the opinion, and, in the absence of any controlling decision to the contrary in this state, I am inclined to concur in that view.
This objection out of the way, the only remaining objection seems to be that the opinion disposes of the case on a different theory from the one upon which it was tried below, and that it does 'not confine itself to the errors assigned in this court. Conceding the danger of such a practice as a rule, it would seem that no harm can result from it in this case. Under the uncontroverted facts, the administrator should not have charged himself with so much of the proceeds arising from the sale of the property as were necessary for the payment of the Simpson note. Whether he gets credit for this amount by deduction from the inventory, or by allowance of the note paid as credit, does not change the result. As equity deals with the substance of things and not their form, we are not warranted in *199remanding the cause, for the sole reason that the same result might be attained in a manner which is technically more correct. It is for these reasons that I concur In the result reached in the opinion.